UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-4835


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TAVARES JARELL JACOBS, a/k/a Va Va,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:08-cr-01258-RBH-9)


Submitted:   July 29, 2011                 Decided: August 11, 2011


Before WILKINSON, KING, and DIAZ, Circuit Judges.


Affirmed in part, dismissed in part by unpublished per curiam
opinion.


Scarlet Moore, Greenville, South Carolina, for Appellant.
Alfred William Walker Bethea, Jr., Assistant United States
Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Appellant Tavares Jarell Jacobs pled guilty to armed

robbery in violation of 18 U.S.C. §§ 1951(a), 2 (2006), and use

of a firearm in the commission of a felony, in violation of 18

U.S.C. § 924(c)(1)(A) (2006).                       Jacobs’ written plea agreement

included     a     Federal      Rule       of   Criminal         Procedure      11(c)(1)(C)

stipulated       sentence       of    seventeen        years’      imprisonment.          The

district court imposed the stipulated sentence.                          Jacobs appeals.

Jacobs’ attorney has filed a brief in accordance with Anders v.

California, 386 U.S. 738 (1967), questioning the adequacy of

Jacobs’ Fed. R. Crim. P. 11 hearing.                       Jacobs received notice of

his right to file a pro se supplemental brief, but did not do

so.   We affirm in part and dismiss in part.

             Jacobs questions whether the district court adequately

advised him during his Rule 11 hearing.                           Prior to accepting a

guilty plea, a district court must conduct a plea colloquy in

which   it   informs      the        defendant       of,   and    determines       that   the

defendant comprehends, the nature of the charge to which he is

pleading     guilty,      any    mandatory           minimum     penalty,    the    maximum

possible penalty he faces, and the rights he is relinquishing by

pleading     guilty.        Fed.      R.   Crim.      P.   11(b);      United    States    v.

DeFusco, 949 F.2d 114, 116 (4th Cir. 1991).                            “In reviewing the

adequacy of compliance with Rule 11, this Court should accord

deference     to    the   trial        court’s       decision     as    to   how   best    to

                                                2
conduct the mandated colloquy with the defendant.”                                  DeFusco, 949

F.2d at 116.

               We have thoroughly reviewed the record in this case,

and conclude that the district court complied with the mandates

of    Rule    11    in    accepting             Jacobs’     guilty     plea.         The     record

affirmatively shows there was a factual basis for Jacobs’ plea,

Jacobs       understood         the        constitutional          rights      he     waived     in

pleading       guilty,         and      Jacobs’          guilty    plea     was     knowing      and

voluntary.         Thus, we affirm Jacobs’ conviction.

               Next,      we       conclude         we    lack    jurisdiction        to    review

Jacobs’       sentence.             The        federal     statute    governing           appellate

review of a sentence, 18 U.S.C. § 3742(c) (2006), limits the

circumstances under which a defendant may appeal a sentence to

which    he    stipulated          in      a    Rule     11(c)(1)(C)      plea     agreement      to

claims that “his sentence was imposed in violation of law [or]

was   imposed       as    a    result          of   an    incorrect    application          of   the

sentencing guidelines[.]”                       United States v. Sanchez, 146 F.3d

796, 797 & n. 1 (10th Cir. 1998); United States v. Littlefield,

105 F.3d 527, 527-28 (9th Cir. 1997).                              Here, Jacobs’ sentence

was   less     than      the    applicable             statutory     maximum,       and    was   the

precise       sentence        he     had       bargained     for     with    the     Government.

Thus, review of his sentence is precluded by § 3742(c), and we

dismiss the appeal as it relates to Jacobs’ sentence.



                                                     3
            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Jacobs’ conviction and dismiss his appeal as

to his sentence.       This court requires that counsel inform Jacobs

in writing of the right to petition the Supreme Court of the

United States for further review.            If Jacobs requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.             Counsel’s motion must

state that a copy thereof was served on Jacobs.

            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the    materials

before   the   court   and    argument   would   not   aid   the   decisional

process.


                                                         AFFIRMED IN PART,
                                                         DISMISSED IN PART




                                     4